Citation Nr: 0513107	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-21 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for macular degeneration of the right eye.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for macular degeneration of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the veteran's claim for 
service connection for bilateral macular degeneration on the 
basis that new and material evidence had not been submitted.  
A Board hearing was held at the RO before the undersigned 
Veterans Law Judge in April 2005.  By Order dated April 26, 
2005, the Board granted the veteran's motion to advance the 
appeal on the Board's docket. 

While the issue on appeal was developed as the single issue 
of whether new and material evidence had been received for 
entitlement to service connection for bilateral macular 
degeneration, the Board finds that for simplicity, the 
veteran's appeal should be considered as separate two issues 
as framed on the first page of this decision.  


FINDINGS OF FACT

1.  By a March 2000 Board decision, the Board denied the 
veteran's claims of entitlement to service connection for 
right eye macular degeneration as secondary to service 
connected residuals of a right eye disability, and service 
connection for a left eye disability.  The veteran was 
notified of his rights but did not appeal.

2.  In regard to the issue of whether new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for macular degeneration of 
the left eye, the evidence received subsequent to the March 
2000 Board decision does not bear directly and substantially 
upon the specific matter under consideration, is cumulative 
or redundant, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 

3.  In regard to the issue of whether new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for macular degeneration of 
the right eye, the evidence received subsequent to the March 
2000 Board decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 

4.  The veteran's right eye macular degeneration is related 
to the right eye injury he sustained during service, and is 
part and parcel of his service-connected right eye 
disability.


CONCLUSIONS OF LAW

1.  The March 2000 Board decision, which denied the veteran's 
claims of entitlement to service connection for right eye 
macular degeneration and a left eye disability, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has not been received to reopen 
the claim of service connection for left eye macular 
degeneration.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2004).

3.  New and material evidence has been received to reopen the 
claim of service connection for right eye macular 
degeneration.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2004).

4.  Service connection for macular degeneration of the right 
eye is granted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
currently suffers from bilateral macular degeneration that 
was incurred in or as a result of active duty service.  

A brief review of the procedural history of this appeal is as 
follows:  By a January 1953 rating decision, the RO awarded 
the veteran service connection for residuals of a right eye 
injury, assigning a noncompensable disability rating 
therefor.  In January 1994, the RO rendered a rating decision 
that denied the veteran an increased rating for his right eye 
disability, in part based on the rationale that the macular 
degeneration was unrelated to the injury sustained in 
service.  

By rating decision rendered in August 1997, the RO ruled that 
new and material evidence had not been received to reopen the 
veteran's claim of service connection for bilateral macular 
degeneration.  This rating decision was appealed to the 
Board.  The Board rendered a decision in March 2000 that 
reopened the issues of entitlement to service connection for 
right eye macular degeneration and a left eye disability, but 
determined that service connection was not warranted.  This 
decision is final, and except as provided in 38 U.S.C.A. 
§ 5108, when the Board disallows a claim, the claim may not 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.

In February 2001, the veteran renewed his claim for 
entitlement to service connection for bilateral macular 
degeneration.  By an August 2001 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for bilateral macular degeneration.  The veteran 
perfected a timely appeal to this rating decision, which led 
to the present matter.  

By an August 2003 Supplemental Statement of the Case, the RO 
appears to have reopened the veteran's claims for service 
connection for bilateral macular degeneration and proceeded 
to deny on the merits.  However, the question of whether new 
and material evidence has been received to reopen the claims 
on appeal is a question which must be addressed by the Board 
regardless of the RO's action because it goes to the Board's 
jurisdiction to adjudicate the underlying merits of the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In regard to the narrow issue of reopening the veteran's 
claims, the Board notes that there has been a regulatory 
change pertaining to the definition of new and material 
evidence with respect to claims made on or after August 29, 
2001.  38 C.F.R. § 3.156(a); see 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  However, as the veteran filed his claims prior to 
this date, the earlier version of the law remains applicable 
in this case.  

According to applicable law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).  

Since the time of the Board's prior final denial in this 
case, additional evidence has been submitted into the record.  
An August 2002 VA optometry consultation report notes the 
veteran's history of trauma to the right eye in service, but 
states there is no physical evidence to support that hand 
motion vision is due to old trauma.  In regard to the left 
eye, this evidence simply notes the existence of left eye 
macular degeneration and cataracts affecting the left eye.

A May 2003 report prepared by a private physician, G.M.T., 
D.O. provides a detailed review of the relevant medical 
history, an evaluation of his right eye disability, and an 
opinion stating that the veteran's current right eye 
disability, including macular degeneration, is related to the 
right eye contusion sustained in service.  Specifically, 
G.M.T., D.O., states that "the traumatically induced macular 
apoptosis causing thinning of the macula, which is consistent 
with visual field loss as noted on past examinations, is 
better evidence of this severity and progressive nature of 
the original injury caused by the massive blow to the right 
eye [in service]." (Emphasis added).  References to left eye 
disability, which were made for the purposes of showing that 
right eye vision has been decreasing faster that the left 
eye, did not suggest any relationship to service. 

A March 2005 report prepared by a private ophthalmologist, 
B.G.H., M.D., which also recounts the relevant medical 
history, states that "[i]n my opinion this patient had 
sustained a traumatic macular hole [of the] right eye which 
has been obscured by damaged [sic] of age related to macular 
degeneration.  Vision deterioration of the right eye 
accelerated faster than the left eye due to the traumatic 
macular hole (right eye) in 1943."  References to left eye 
disability, which were made for the purposes of showing that 
right eye vision has been decreasing faster that the left 
eye, did not suggest any relationship to service.

New and Material Evidence for Left Eye Macular Degeneration

In regard to whether new and material evidence has been 
received to reopen the claim of service connection for left 
eye macular degeneration, the Board finds that the evidence 
received subsequent to the March 2000 Board decision does not 
relate to whether such disability is related to service.  To 
the extent that this evidence concerns a disability or 
disease of the left eye, it only relates to facts already 
known: that the veteran currently suffers from left eye 
macular degeneration and cataracts.  As this evidence 
provides no discussion or opinion as to whether the left eye 
disability is related to service, the Board finds that the 
evidence received subsequent to the March 2000 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration, is cumulative or redundant, and 
which by itself or in connection with the evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Therefore, the Board concludes that new and material evidence 
has not been received to reopen the veteran's claim of 
entitlement to service connection for left eye macular 
degeneration.

In deciding this appeal, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted on November 
9, 2000.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2004).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  Under 38 U.S.C.A. 
§ 5103A, the VCAA codified VA's duty to assist, and provides 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA are found in 38 C.F.R. 
§ 3.159.  

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that (1) the VCAA applies to cases 
pending before VA on November 9, 2000, the date of VCAA's 
enactment, even if the initial AOJ decision was issued prior 
to that date, and (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice, and proper subsequent 
VA process.  Id. at 120.  

The veteran received a VCAA notice letters in June 2003, July 
2003, and April 2004.  Although these notices were sent after 
the initial RO decision was rendered for this claim, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement in the pre-VCAA adjudication is 
harmless error.  While the notice provided to the veteran was 
not given prior to the first AOJ adjudication of the claims 
on appeal, the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which is explained in more detail below.  After 
VCAA notice was provided in June and July 2003, additional 
evidence was submitted, the case was readjudicated, and a 
Supplemental Statement of the Case (SSOC) was issued in August 
2003.  After the April 2004 VCCA notice letter, additional 
evidence was submitted at the time of the veteran's April 
2005 travel Board hearing, along with a written waiver of RO 
consideration of the additional evidence.  

As such, the Board finds that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  The 
veteran's testimony and statements made by the accredited 
representative at the April 2005 hearing do not indicate that 
there is any further information to submit in support of his 
appeal, and it is not prejudicial to proceed with 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the appellant).  

In terms of the content of the VCAA notice, the Court's 
decision in Pelegrini II held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) will 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  Additionally, as indicated in 38 C.F.R. 
§ 3.159(b)(1), proper VCAA notice must also include a 
statement in which VA requests "that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  Pelegrini II, 18 Vet. App. 120-21.

In this case, the letters in June 2003, July 2003, and April 
2004 complied with all of the requirements of the VCAA noted 
above with 38 C.F.R. § 3.159(b)(1), and requested that the 
veteran send VA copies of any relevant evidence he had in his 
possession.  Subsequent to that notice, additional medical 
evidence was obtained.  Thus, the Board finds that the 
veteran was fully notified of the need to provide VA with any 
evidence pertaining to his claims, and/or to give VA enough 
information about records so that VA could assist him in 
obtaining them.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

The letters in June 2003, July 2003, and April 2004 provided 
the veteran with an explanation of the relevant laws and 
regulations governing new and material evidence claims, 
detailing what evidence the veteran must show to reopen his 
claim for service connection for macular degeneration of the 
left eye.  In short, the Board is satisfied that the veteran 
was put on notice as to the evidence needed to substantiate 
his claim, including what evidence he should supply, and what 
evidence VA would assist in obtaining.  See 38 U.S.C.A. 
§ 5103.  

The Board also finds that VA fully complied with the duty to 
assist the veteran obtain evidence to substantiate his claim.  
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's service medical records, private medical records, 
and VA medical records, including examinations that VA 
procured.  As is clearly documented in the record, attempts 
have been made to secure all relevant records identified by 
the veteran, and the Board is unaware of any additional 
evidence that should be obtained prior to proceeding with 
this appeal.  In short, the Board finds that the duty to 
assist the veteran has been satisfied in this case.

Therefore, the Board finds that the medical evidence of 
record contains the findings necessary to apply the pertinent 
law, and that the record as it stands is adequate to allow 
for review of the claim on appeal, and that no further action 
is necessary to meet the requirements of the VCAA.  Moreover, 
as the VCAA requirements have been strictly adhered to in 
this case, and the veteran has made no assertions of error in 
this regard, the Board finds no indications of prejudicial 
error concerning the VCAA notices provided.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  

New and Material Evidence for Right Eye Macular Degeneration

The Board's March 2000 final decision determined that the 
medical evidence of record demonstrated that the veteran's 
macular degeneration was unrelated to the right eye injury 
sustained in service.  The evidence submitted since the March 
2000 Board decision is new and material because it includes 
evidence that links the veteran's right eye macular 
degeneration to the injury sustained in service, as specified 
in the reports from G.M.T., D.O., in May 2003 and B.G.H., 
M.D., in March 2005.  As the new evidence was not previously 
submitted, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim, the Board 
is satisfied that new and material evidence was received to 
reopen the claim of service connection for right eye macular 
degeneration.

Service Connection for Right Eye Macular Degeneration

Turning to the issue of service connection for right eye 
macular degeneration, applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, during active military service.  38 U.S.C.A. 
§ 1110, 38 C.F.R. § 3.303.  That an injury was incurred in 
service is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after military service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records show that the veteran 
sustained a contusion to the right eye in 1943.  In May 1944, 
red free illumination of the fundus of the right eye revealed 
a small ring of pigment accumulation in the macula and a 
minute hole in the macula.  The examiner opined that vision 
of the right eye was not capable of correction to normal 
because of injury to the macula.  The veteran was issued his 
first pair of prescription eyeglasses. 

In August 1952, a VA consulting physician reported that he 
saw the veteran 3 times in May 1952 for the right eye.  The 
only significant finding was that the right eye did not see 
as well as the left, corrected or uncorrected.  Although 
unable to demonstrate macular damage of the right eye, the 
examiner opined that the veteran's history and the 
examination findings pointed to such a possibility.  The 
diagnosis was defective vision of the right eye.

In August 1953, the same consulting physician reported that 
he reexamined the veteran in November 1952.  At that time, it 
was impossible to correct the vision in the right eye above 
20/30, representing a loss from 20/25 in May 1952.  
Ophthalmoscopic examination revealed a minute hole in the 
macula around which there was slight pigmentation.  After 
exhaustive examination of the macula of the right eye with 
the binocular ophthalmoscope and red free illumination, the 
examiner opined that pathology was significant and would 
become more so as time passed.

A December 1993 VA examination report did not state whether 
the veteran's claims files or medical records were reviewed.  
The anterior segment examination revealed a slight amount of 
pigment on the corneal endothelium in both eyes, superficial 
punctate keratopathy in both eyes, small foreign body scars 
in both eyes in the cornea, and peripheral transillumination 
defects of the iris in both eyes. The macula showed pigment 
epithelial detachments in both eyes with a very small 
hemorrhage superior in the right eye and a small operculated 
retinal tear in the left eye periphery at 4 o'clock. The 
diagnosis was operculated retinal tear of the left eye and 
age-related macular degeneration in both eyes.

In November 1996, a private ophthalmologist, R.A.L, M.D., 
reported a diagnosis of bilateral age-related macular 
degeneration with count fingers vision in the right eye and 
20/200.  Dr. R.A.L. explained that the veteran's military 
medical history was reviewed and that the in-service injury 
to the right eye caused central vision loss at that time.  
Dr. R.A.L further commented that "[n]ot having seen any 
photographs to see from that time, I cannot ascertain what 
the immediate damage was, but his records do show a marked 
loss of central vision after the injury.

An August 1997 VA examination report notes that the veteran 
reported pain around and decreased vision in his right eye 
since undergoing trauma in World War II.  The examiner noted 
that the November 1996 private ophthalmologist records were 
not available for review, but that they should be obtained to 
complete a retina examination.  The diagnosis was maculopathy 
of both eyes of unknown etiology but a history of old trauma, 
nuclear sclerosis cataracts of both eyes, and refractive 
error.

A September 1998 VA examination report notes that the 
veteran's claims file was reviewed and the medical history 
was recounted.  The veteran's ocular history was noted to be 
remarkable for macular degeneration and early cataracts.  
After examination, the diagnoses included following:  full 
thickness macular hole of the right eye, with macular hole 
first diagnosed in 1944; dry age-related macular degeneration 
of both eyes, with vision deteriorating worse in the right 
eye; peripheral vision loss of the right eye of unknown 
etiology, but peripheral field contraction of the right eye 
was noted in 1944; complaints of right eye pain first noted 
in 1944 and possibly related to trauma; and mild nuclear 
sclerotic cataracts affecting both eyes.

In a February 2000 independent medical opinion, a private 
ophthalmologist opined that the record of pigment disturbance 
in the macular of the right eye in December 1994 was the 
residual disability of the right eye as a result of the in-
service injury.  The ophthalmologist further opined that it 
was almost impossible to identify the previous in-service 
injury due to the super-imposed macular change resulting from 
age-related macular degeneration.  The ophthalmologist also 
opined that he did not believe that there was an etiological 
relationship between the injury to the right eye in service 
and the current macular degeneration of the left eye.  

Upon review of the medical evidence of record and the 
applicable laws and regulations, the Board finds that an 
award of service connection for right eye macular 
degeneration is warranted based on the following analysis.  

The service medical records show that the veteran sustained a 
significant trauma to the right eye during service, including 
damage to the macula.  Indeed, in 1953, the veteran was 
service connected for defective vision of the right eye as a 
result of this injury.  In August 1953, a consulting VA 
physician noted that pathology of the macula was significant 
and that such pathology would become more so over time.  The 
medical evidence from December 1993 through August 2002 did 
not directly opine whether or not the right eye macular 
degeneration was related to the in-service right eye trauma, 
other than to say the macular degeneration was "age 
related."  Non of this evidence makes reference to the 
findings in the August 1953 consultation report or otherwise 
discuss the evidence indicating a linkage between the 
veteran's current right eye macular degeneration and the 
damage that occurred to the macula in service.  

In contrast, the May 2003 report from G.M.T., D.O., provides 
a very detailed review of the relevant medical history, and 
specifically opines that the in-service injury to right eye, 
which included injury to the macula, has been progressive in 
nature, and that the current right eye macular degeneration 
is a result of the in-service trauma.  A March 2005 report 
from B.G.H., M.D., supports this conclusion, by stating that 
visual deterioration of the right eye was accelerated as a 
result of traumatic injury to the macula during service. 

The Board finds the two latter opinions well reasoned and 
very persuasive, and notes that there is virtually not 
medical evidence to the contrary.  As such, the Board finds 
that service connection for macular degeneration of the right 
eye is warranted as a direct manifestation of the in-service 
traumatic injury of the right eye, and is part and parcel of 
the current service-connected disability of the right eye.

In addressing whether the requirements under the VCAA were 
met in this case, the Board finds that there is sufficient 
evidence to reopen this matter, examine the case on the 
merits, and afford the veteran a full grant of his service 
connection claim for right eye macular degeneration.  
Therefore, the Board finds that to the extent that the VCAA 
may not have been fully satisfied, there is no prejudice to 
the veteran in this regard, because that matter is being 
resolved fully in the veteran's favor.  


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
macular degeneration of the left eye.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for macular 
degeneration of the right eye is reopened.

Service connection for macular degeneration of the right eye 
is granted.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


